Title: John Adams to Philip Mazzei, 20 May 1786
From: Adams, John
To: Mazzei, Philip


          
            
              Dr Sir
            
            

              Grovenor Square

              May 20. 1786
            
          

          It is impossible for me to assist you in your Refutation of the
            Abbe Raynal.—My time is all taken up, and there is not enough of it.— —The Quakers
            changed the Names of Days and Months, first day second day &c first Month,
            Second Month &c—but the other New England People never did that I know any Thing
            of.—if they did you will find it in Hutchinson, as well as what relates to the 2250
            Livres &c. if any Thing of that sort ever took Place, (which I dont believe,) it
            was done to ballance the Reward given by the French in those Days to the Indians for New
            Englandmens Scalps.
          What he Says of the Poverty of the Land is not true. The Soil in
            all New England is upon an Average as fertile as any Country I have seen in Europe, or
            as any state or Province I have seen in America. It is not equal to many other
            Countries, for the Production of Grain, especially wheat, but it is as good a Grass
            Country as ever I saw.—if it were cultivated and manured, as England is, it would be
            equally beautiful and perhaps more productive of Grass, and every Thing that depends on
            it as Horses Cattle, sheep &c.—Hutchinson will tell you about the old
            Charter.—But always remember that Hutchinson was a Tory and an Anglomane, and therefore
            although his Information was very good, and his History is in general true, there is
            sometimes a Colouring given to favour his own political opinions. taking this Key with
            you, Hutchinson is a good Authority.
          There was an Attempt made, for a Settlement on Kennebeck River,
            under the Patronage of Ld Chief Justice Popham, in 1608, but this did not Succeed. The
            first settlement, which Supported itself was that made at Plymouth in 1620.—There is no
            where in New England, to be found, Such vast Wastes of barren Land as that between
            Bayonne & Bourdeaux or that between Antwerp and Holland
          Although there is here and there a Plain of Pitch Pines or Shrubb
            Oaks, which are not fertile, yet in general the Soil is Strong, and before Cultivation
            covered with a vast growth of Oaks, Walnutts, and every other Species of Trees which
            require the Strongest soil for their Nourishment.
          Bookmaking is a profitable Manufacture, and any Thing to make
            Readers wonder, increases the Sale, without this, so many Inaccuraciers, and glaring
            Falshoods would not have crept into the Writings of De Paw, Buffon or Reynal, concerning
            America.
          your most obedient
          
            
              John Adams
            
          
        